PER CURIAM.
The order dismissing the Fourth Amended Complaint with prejudice is entirely reversed upon the determination that every claim asserted by the plaintiff is sufficient to state a claim upon which relief can properly be granted against the respective defendants. See HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996); Moransais v. Heathman, 744 So.2d 973 (Fla.1999); Pershing Indus., Inc. v. Estate of Sanz, 740 So.2d 1246 (Fla. 3d DCA 1999); First Equity Corp. of Florida, Inc. v. Watkins, (Fla. 3d DCA Case Nos. 98-851 & 98-589, opinion filed, July 28, 1999) [24 FLW D1758]; Adams v. Chenowith, 349 So.2d 230 (Fla. 4th DCA 1977); § 607.1106(1)(d), Fla. Stat. (1993). The cause is remanded with directions to deny the motions to dismiss and for further proceedings consistent with this opinion.